     Case 2:18-cv-02188-HLT-KGG Document 25 Filed 01/28/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


JANELLE WEISHAAR,                               )
                                                )
                             Plaintiff,         )
                                                )      Case No. 2:18-cv-02188
      vs.                                       )
                                                )
WELLS FARGO BANK, N.A.,                         )
                                                )
                             Defendant.         )


                   STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

and Defendant stipulate to the dismissal with prejudice of all claims in this action, with each

party to bear its own costs, expenses, and attorneys’ fees.

                                             Respectfully submitted,




/s/ Mark V. Dugan                                /s/ Curtis R. Summers
Mark Dugan, KS #23897                            Curtis R. Summers, KS #22063
Heather Schlozman, KS #23869                     Anne Hucker, KS #25878
8826 Santa Fe Drive, Suite 307                   LITTLER MENDELSON, P.C.
Overland Park, KS 66212                          1201 Walnut Street Suite 1450
Telephone: 913-322-3528                          Kansas City, MO 64106
mark@duganschlozman.com                          Telephone: 816-627-4400
heather@duganschlozman.com                       Facsimile: 816-627-4444
                                                 csummers@littler.com

ATTORNEY FOR PLAINTIFF
                                                 ATTORNEYS FOR DEFENDANT
      Case 2:18-cv-02188-HLT-KGG Document 25 Filed 01/28/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I certify that on January 28, 2019, I filed the foregoing using the Court’s CM/ECF filing

system, which provided notice to the following:

                      Curtis R. Summers
                      Anne Hucker
                      LITTLER MENDELSON, P.C.
                      1201 Walnut Street Suite 1450
                      Kansas City, MO 64106
                      Telephone: 816-627-4400
                      Facsimile: 816-627-4444

                      Counsel for Defendant Wells Fargo Bank, N.A.


                                              /s/ Mark V. Dugan
